Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 02/11/2022 is acknowledged.
The rejection of claims 1-15 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
Claims 1, 2, 4, 5 have been amended.
Claims 16-18 have been newly added.
Claim 3 is cancelled.
Claims 1-2, 4-18 are being considered on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stahnke et al. (US 2010/0086968, hereinafter R1) with Fielding et al. (Int. J. Food Microbiol. 35: 259-265 (1997)) as evidence.
Amended claim 1 recites the isolated strain has an extended lag phase of at least 24 hours at 30C on MRS agar plates relative to the parent strain. Claim Lactobacillus curvatus resulting from mutation in Lactobacillus curvatus  DSM 18775. 
Claim 1 - R1 discloses a strain of Lactobacillus curvatus designated as DSM 18775 as well as compositions, cultures and food products comprising thereof. The disclosed strain is used for preserving foods under refrigerated conditions. (Abstract)
R1 discloses that the inventive strain inhibits the growth of pathogenic and spoilage bacteria at low temperatures (2-10C) without changing the sensory properties of food products. [0014]
The inventive strain Lactobacillus curvatus DSM 18775 is used as a biopreservative. [0015, 0016]
Claim 15 - When used as a bioprotective culture no re-growth of Listeria monocytogenes is observed. [0023]
Claims 16, 17, 18 - R1 teaches of producing a culture supernatant comprising a bacteriocin produced by the inventive strain. [0025]. Bacteriocins are known antimicrobial compounds used in food preservation. 
Claims 6-11, 16-18 - R1 also discloses compositions for preserving food products which comprise the Lactobacillus curvatus strain or the culture supernatant (i.e. comprising bacteriocin). Food products comprising the strain are also disclosed. [0032, 0033] 
Claims 10 and 11 are limited to compositions comprising other Lactic acid bacteria in addition to Lactobacillus curvatus. These lactic acid bacteria, e.g. 
Calims 12-15 - R1 teaches of methods of using the culture supernatant and/or cultures of Lactobacillus curvatus for inhibiting the growth of food-borne pathogenic bacteria on food productgs. [0035]
Claim 15 - R1 discloses a number of pathogenic and/enterotoxigenic bacteria that are inhibited by the inventive strain including Listeria monocytogenes. [0061]
R1 claims a strain of Lactobacillus curvatus that is obtained by mutation, variation or recombination of Lactobacillus curvatus DSM 18775. The mutant strain has the ability to inhibit growth of pathogens in temperature range of 2-10C without causing sensory changes in food. [0054, Claim 2].
Claim 1, 6 - R1 also claims a culture obtained from the mutant strain or a composition comprising the mutant strain. [0068, 0069]
R1 claims a method for controlling Listeria contamination in a food product, on food processing equipment or on food storage containers. [Claim 17]
It is noted that while R1 claims mutants of strain DSM 18775 that can be used as bioprotective agents, however R1 does not characterize such a mutant as having an extended lag phase as recited in claim 1. As known in the art, mutations by UV radiation even at sublethal doses cause disturbance of physiological activity of the mutated organisms manifested by abnormal growth, retarded growth, changes in substrate metabolism; etc. As evidence, Fielding et extended lag phase and that if the initial number of organisms is known, lag phase extension can be calculated and used as an index of injury. 
Claims 8, 12, 14 - Certain dependent claims are limited to the number of organisms per gram of the composition or the food in which they are used. Since the  organism  or the mutants thereof are taught as result effective variables, determining an effective does in terms of number of organisms per gram of the composition or the foods comprising them would not have required undue experimentation. 
In the instant case a mutant of Lactobacillus curvatus is produced by sublethal doses of UV irradiation. Instant claim 1 recites a mutant of this species having an extended lag phase. However, as explained above this property of the mutant organism may simply be due to the cellular damage caused by UV radiation and that the extended lag phase is due to prolonged repair mechanism implemented by the organism. 
Therefore, it would have been obvious to those of ordinary skill in the art, at the time the invention was made, to modify the strain disclosed by R1 by known methods of producing mutants, specially UV irraditation, expecting that such mutants would have extended lag phase as explained by Fielding et al. (1970). Absent any evidence to the contrary and based on the teachings of the . 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicant argues that the subjection matter is not taught or suggested by the combination of Stahnke and Fielding.
	a.	The obviousness type rejection is based on Stahnke, not a combination of two ref. Fielding has been cited as an evidence that mutation (e.g. UV mutation) may cause physiological damage bringing about an extended lag phase. 
	2.	Applicant argues about Fielding’ teachings regarding certain treatments of Lactobacillus curvatus and concludes that Fielding’s treatment of this species is not permanent.
	a.	The obviousness rejection is based on Stahnke that discloses the parent strain (Lactobacillus curvatus strain DSM 18775) having all the antimicrobial properties presently claimed, i.e. antibacterial property against pathogens including Listeria monocytogenes. The strain is claimed to produce a bacteriocin.  The strain or its mutants are clearly disclosed not to bring any change in organoleptic properties of foods to which the culture or the supernatant is added. Mutants of said strain are also claimed.  
	b.	Granted, Stahnke does not mention a mutant of Lactobacillus curvatus having an extended lag phase. However, the presently claimed mutant does not have any antimicrobial properties being superior to what is disclosed by Stahnke and their mutants. The specification has no showing of the effect of an extended lag phase on 
	3.	Applicant has criticized the teachings of the evidentiary reference in detail.
	a.	Applicant does not compare Lactobacillus curvatus DSM 18775 and its mutants with the presently claimed mutant to show any superior antimicrobial property that might distinguish the present mutant from that of Stahnke’s. 
	b.	Applicant’s arguments focusing on Fielding is not persuasive, because having an extended lag phase does not appear to be a property that affect the main goal of developing a mutant with superior antimicrobial properties. 
		The following is a brief comparison of DSM 18755 and its mutants with the presently claimed mutant. 
		
Parent strain 			Stahnke		Presently claimed
L. curvatus 18775		L. curvatus 18775     L. curvatus 18775
Antimicrobial property	Anti-listeria		Anti-listeria
Mutants			Mutants		Mutants
Refrigerated foods		Refrigerated foods	Refrigerated foods
Bacteriocin 			Bacteriocin producer   Bacteriocin producer

c.	Applicant has not presented any argument regarding the differences between the claimed mutants of Stahnke and the presently claimed mutants, other than an extended lag phase. 

		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791